18-50757-amk   Doc 2945   FILED 07/26/19   ENTERED 07/26/19 13:54:11   Page 1 of 8
18-50757-amk   Doc 2945   FILED 07/26/19   ENTERED 07/26/19 13:54:11   Page 2 of 8
18-50757-amk   Doc 2945   FILED 07/26/19   ENTERED 07/26/19 13:54:11   Page 3 of 8
18-50757-amk   Doc 2945   FILED 07/26/19   ENTERED 07/26/19 13:54:11   Page 4 of 8
18-50757-amk   Doc 2945   FILED 07/26/19   ENTERED 07/26/19 13:54:11   Page 5 of 8
18-50757-amk   Doc 2945   FILED 07/26/19   ENTERED 07/26/19 13:54:11   Page 6 of 8
18-50757-amk   Doc 2945   FILED 07/26/19   ENTERED 07/26/19 13:54:11   Page 7 of 8
18-50757-amk   Doc 2945   FILED 07/26/19   ENTERED 07/26/19 13:54:11   Page 8 of 8
